 


113 HR 5094 RH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to recoup certain bonuses or awards paid to employees of the Department of Veterans Affairs.
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 504 
113th CONGRESS 2d Session 
H. R. 5094 
[Report No. 113–672, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2014 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
December 12, 2014 
Additional sponsors: Mrs. Blackburn and Mr. Roe of Tennessee 
 
 
December 12, 2014 
Reported from the Committee on Veterans’ Affairs with amendments 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
December 12, 2014 
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on July 14, 2014 
 
 
 
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to recoup certain bonuses or awards paid to employees of the Department of Veterans Affairs. 
 
 
1.Authority to recoup bonuses or awards paid to employees of Department of Veterans Affairs 
(a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section: 
 
714.Recoupment of bonuses or awards paid to employees of Department 
(a)RecoupmentNotwithstanding any other provision of law, the Secretary may issue an order directing an employee of the Department to repay the amount, or a portion of the amount, of any award or bonus paid to the employee under title 5, including under chapters 45 or 53 of such title, or this title if— 
(1)the Secretary determines such repayment appropriate pursuant to regulations prescribed by the Secretary to carry out this section; and  
(2)the employee is afforded notice and an opportunity for a hearing conducted by the Secretary.  
(b)ReviewThe decision of the Secretary regarding a repayment by an employee pursuant to subsection (a) is final and may not be reviewed by any other agency or any court..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
714. Recoupment of bonuses or awards paid to employees of Department..  
(c)Effective dateSection 714 of title 38, United States Code, as added by subsection (a), shall apply with respect to an award or bonus paid by the Secretary of Veterans Affairs to an employee of the Department of Veterans Affairs before, on, or after the date of the enactment of this Act.  
(d)ConstructionNothing in this Act or the amendments made by this Act may be construed to modify the certification issued by the Office of Personnel Management and the Office of Management and Budget regarding the performance appraisal system of the Senior Executive Service of the Department of Veterans Affairs.  
2.Limitations on subcontracts under contracts with small business concerns owned and controlled by veterans 
(a)In generalSection 8127 of title 38, United States Code, is amended— 
(1)by redesignating subsection (l) as subsection (m); and  
(2)by inserting after subsection (k) the following new subsection (l): 
 
(l)Limitations on subcontracting 
(1) 
(A)The requirements applicable to a covered small business concern under section 46 of the Small Business Act (15 U.S.C. 657s) shall apply with respect to a small business concern owned and controlled by a veteran with a service-connected disability or a small business concern owned and controlled by a veteran that is awarded a contract that is counted for purposes of meeting the goals under subsection (a).  
(B)For purposes of applying the requirements of section 46 of the Small Business Act (15 U.S.C. 657s) pursuant to subparagraph (A), the term similarly situated entity used in such section 46 includes a subcontractor for a small business concern owned and controlled by a veteran with a service-connected disability or a small business concern owned and controlled by a veteran described in such subparagraph (A).  
(2)Before awarding a contract that is counted for purposes of meeting the goals under subsection (a), the Secretary shall obtain from an offeror a certification that the offeror will comply with the requirements described in paragraph (1)(A) if awarded the contract. Such certification shall— 
(A)specify the exact performance requirements applicable under such paragraph; and  
(B)explicitly acknowledge that the certification is subject to section 1001 of title 18.  
(3)If the Secretary determines that a small business concern that is awarded a contract that is counted for purposes of meeting the goals under subsection (a) did not act in good faith with respect to the requirements described in paragraph (1)(A), the small business concern shall be subject to the penalties specified in— 
(A)section 16(g)(1) of the Small Business Act (15 U.S.C. 645(g)(1)); and  
(B)section 1001 of title 18.  
(4) 
(A)The Director of Small and Disadvantaged Business Utilization for the Department, established pursuant to section 15(k) of the Small Business Act (15 U.S.C. 644(k)), and the Chief Acquisition Officer of the Department, established pursuant to section 1702 of title 41, shall jointly implement a process using the systems described in section 16(g)(2) of the Small Business Act (15 U.S.C. 645(g)(2)), or any other systems available, to monitor compliance with this subsection. The Director and the Chief Acquisition Officer shall jointly refer any violations of this subsection to the Inspector General of the Department.  
(B)Not later than November 30 of each year, the Inspector General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report for the fiscal year preceding the fiscal year during which the report is submitted that includes, for the fiscal year covered by the report— 
(i)the number of referred violations received under subparagraph (A); and  
(ii)the disposition of such referred violations, including the number of small business concerns suspended or debarred from Federal contracting or referred to the Attorney General for prosecution..  
(b)Effective dateSubsection (l) of section 8127 of title 38, United States Code, as added by subsection (a) shall apply with respect to a contract entered into after the date of the enactment of this Act.  
3.Review of lists of former prisoners of war 
(a)Review of lists of prisoners of warThe Secretary of Veterans Affairs shall review the VA POW list and the DOD POW list to identify any discrepancies in such lists.  
(b)Inspector General review of processThe Inspector General of the Department of Veterans Affairs shall review the process by which the Secretary determines that a veteran is a former prisoner of war, including whether the Secretary is following guidelines established by the Secretary to determine that a veteran is a former prisoner of war.  
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the VA POW list, including the following: 
(1)Any discrepancies, by period of conflict, in the number of prisoners of war included on the VA POW list and the DOD POW list.  
(2)With respect to veterans included on the VA POW list who are not included on the DOD POW list, information regarding how such determinations were made, including what types of evidence were used, in a manner that does not personally identify such veterans.  
(3)The results of the review of the Inspector General under subsection (b), without change.  
(d)DefinitionsIn this section: 
(1)The term DOD POW list means the list maintained by the Secretary of Defense, acting through the Defense Prisoner of War/Missing Personnel Office, of members of the Armed Forces who were prisoners of war.  
(2)The term VA POW list means the list maintained by the Secretary of Veterans Affairs of veterans whom the Secretary determines are former prisoners of war.  
4.Limitation on expansion of dialysis pilot program 
(a)LimitationThe Secretary of Veterans Affairs shall not expand the dialysis pilot program or create any new dialysis capability provided by the Department of Veterans Affairs in any facility that is not an initial facility until after the date that— 
(1)the Secretary has implemented the dialysis pilot program at each initial facility for a period of not less than two years;  
(2)an independent analysis of the dialysis pilot program has been conducted at each initial facility; and  
(3)the report required by subsection (b) has been submitted.  
(b)ReportNot later than 60 days after the date of the completion of the independent analysis required by subsection (a)(2), the Secretary shall submit to Congress a report that— 
(1)includes the results of that independent analysis, including a comparison of not only cost but non-cost factors such as access to care, quality of care, and Veteran satisfaction; and  
(2)addresses any recommendations with respect to the dialysis pilot program provided in a report prepared by the Government Accountability Office.  
(c)Use of existing dialysis resourcesIn order to increase the access of veterans to dialysis care and decrease the amount of time such veterans are required to travel to receive such care, the Secretary shall fully use the dialysis resources of the Department that exist as of the date of the enactment of this Act, including any community dialysis provider with which the Secretary has entered into a contract or agreement for the provision of such care.  
(d)DefinitionsIn this section: 
(1)The term dialysis pilot program means the pilot demonstration program established by the Secretary in 2009 to provide dialysis care to patients at certain outpatient facilities operated by the Department of Veterans Affairs.  
(2)The term initial facility means one of the four outpatient facilities identified by the Secretary to participate in the dialysis pilot program prior to the date of the enactment of this Act.  
Amend the title so as to read: A bill to amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to recoup certain bonuses or awards paid to employees of the Department of Veterans Affairs, and for other purposes.. 
 
December 12, 2014 
Reported from the Committee on Veterans’ Affairs with amendments 
December 12, 2014 
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
